Title: From Mercy Otis Warren to Abigail Smith Adams, 22 March 1814
From: Warren, Mercy Otis
To: Adams, Abigail Smith



Plymouth, March 22d, 1814.—

I have myself, my dear Friend, been very unwell since I received your short but consolatory letter dated Feby. 21st. which inform’d me of your recovery from a languid state of health. You observ’d then it was only partial, I hope now it is complete.— Inform me also when you write again, of the health of Mr. Adams.— I regret much for him the privation of sight— it is a rich blessing at all periods of time, nor do we feel the want of such an enjoyment has in advanced age, than in younger life.— We want such a resource when treading down the declivity of time; when our old associates are dropping off and the remnant that are left, bending towards the tomb, are we not more solicitous to find a few with whom we once conversed, and who with us are treading fast to the closing scene, when I hope we shall be introduced to the acquintance of Saints and Angels, and the Spirits of just men made perfect.—
May we receive those comdations on our way which “soften & refine the Soul for Heaven.”—
You discuss in yours on the magnificent scenes which are about toe open on our world when we are just going to leave it.— May they open upon our surviving Children in a manner more conducive to individual, public and private happiness than is anticipated by some!
Will you permit me to ask if you have recently had any private Letters from your Son abroad, engaged in a business honorable to himself and beneficial to his Country— and may his father’s eyes be so far restored as to be able to read the intelligence from the hand of John Quincy Adams, that he has been an Agent in the restoration of peace, happines & the prospect of lasting freedom to the United States of America— an object which has occupied so much of the time, patience, and virtuous struggles of my best friend in the grave and of yours continued by your side unto this day.—
I find in my old age a sad variety of that sort of society which was tend me in a rich abundance in younger life.— I  sigh for my eyes, that I might re-peruse the delightful communications of my very worthy friends, that I might also look back through the “sellers of night” on the labours of the dead, who yet speak instruction to succeeding generations.— But Feared read— yet I think I do not murmur— I see the light of the Sun— and see a glimpse of its author in the wonders of nature and providence.— I have recollection— I have hope— blessings indeed! for which gratitude is or ought to be ever awake.— Is not this enough, when near the verge of this vale of tears?— Tell me, my friend, if I am mistaken— tell me anything you please that your active mind suggests.— Whatever comes from your hand and heart you know is acceptable to mine.—
I flatter myself that I shall again participate in the pleasure of reading many of your Letters from Petersburg. I hope also to hear of the restoration of health and eyes to your good husband so far as that he may be able to tell me of it himself.—
You never informed me Madam, whether you found that Letter in which yoru Son mentioned Madam de Stael— I had then never heard of that Lady— since which I have seen some of her writings which have awakened in me a curiosity to hear more about her.—
My Children thank you for your friendly sympathy in this day of their affliction— myself, their Son Winslow and my Son now with me have persuaided with them to go on to Boston to visit their daughter & their pleasant Children at Cambridge. I hope they will recover some degree of health & spirits by this little jaunt. It is a great thing in sever trials to learn to morn aright. Neither to deprive the chastening of the Lord nor to faint when rebuked of him.— May we all learn this! learn “to  in his hand & know no will hit his.”—
Were we all together we should unite in regard to you and yours:— Not forgetting Catherine and Susan, who I doubt not will remember so long as we stand when upon the same ground, / Yr affecte. Friend
M Warren